UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 28, 2010 FEDERAL HOME LOAN BANK OF SEATTLE (Exact name of registrant as specified in its charter) Federally chartered corporation 000-51406 91-0852005 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1501 Fourth Avenue, Suite 1800 Seattle, WA98101-1693 (Address of principal executive offices, including zip code) (800) 973.6223 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition On January 28, 2010, the Federal Home Loan Bank of Seattle ("Seattle Bank") issued a letter to its members informing them of the Seattle
